Citation Nr: 1421774	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to February 1993 with additional service in the Air National Guard from March 1976 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that the appeal originally included the issue of entitlement to service connection for tinnitus.  During the pendency of the appeal, the RO issued a rating decision in December 2011 and granted service connection for tinnitus.  Accordingly, that issue is no longer in appellate status.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.


FINDING OF FACT

The Veteran has not been shown to have current hearing loss for VA purposes.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in September 2011, prior to the Appeal Management Center's (AMC) readjudication in December 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection.  The letter also informed her of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding evidence that is pertinent to the issue being decided herein.  

The Veteran was also afforded VA audiological examinations in January 2008 and October 2011 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that both VA examinations obtained in this case were adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on audiological examinations.  The VA examiners reported all findings needed to determine whether the Veteran has current hearing loss under VA standards.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the previous August 2011 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran a VCAA notice letter in September 2011 and scheduled the Veteran for the October 2011 VA audiological examination.  The Board notes that the AMC did not attempt to schedule the Veteran for an examination with an ear, nose, and throat specialist.  However, the audiologist who conducted the examination provided sufficient evidence showing that the Veteran did not have a current hearing loss disability as defined by VA regulations.  As such, the need for a specialist's opinion has been rendered moot because there was no current disability to address, and the Board finds that the AMC has substantially complied with the remand instructions.  

The Veteran has not made the RO, AMC, or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 
 

Law and Analysis

The Veteran claims that she has bilateral hearing loss as a result of noise exposure from her active military service, including serving as a C-130 loadmaster and logging over 1000 hours of flight time from 1992 to 2003.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The evidence of record shows the Veteran does not currently have hearing loss as required by VA regulation.  See 38 C.F.R. § 3.385 (2013).  In this regard, the January 2008 VA examination revealed puretone thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz for the right ear with a speech recognition score of 98 percent.  The puretone thresholds for the left ear were 20 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz with a speech recognition score of 98 percent.

The October 2011 VA examination revealed puretone thresholds of 5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz for the right ear with a speech recognition score of 96 percent.  The puretone thresholds for the left ear were 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz with a speech recognition score of 94 percent.

In August 2006, the Veteran's private audiologist also conducted a hearing examination that revealed puretone thresholds of approximately 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz for the right ear and puretone thresholds for the left ear of 5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Board observes that the Veteran's audiologist only provided the puretone threshold results in graph form.  That is, although she described the Veteran's hearing loss, she did not translate the audiometric graph to numerical form.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown 7, Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations are clear, the Board is able to interpret the audiologist's graph.

The Veteran has not identified any other outstanding records that are pertinent to the claim.  As such, there is no evidence of record showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's general lay assertions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has current hearing loss during the period of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


